ORDER
The following are before the court:
1. MOTION OF THE NATIONAL LABOR RELATIONS BOARD TO VACATE AND REMAND AND FOR EXPEDITED ISSUANCE OF MANDATE IN LIGHT NLRB v. NOEL CANNING, filed on July 2, 2014, by counsel for the National Labor Relations Board.
2. RESPONDENT’S RESPONSE IN OPPOSITION TO THE MOTION OF THE NATIONAL LABOR RELATIONS BOARD TO VACATE AND REMAND AND FOR EXPEDITED ISSUANCE OF MANDATE IN LIGHT OF NLRB v. NOEL CANNING AND REQUEST THAT JUDGMENT BE ENTERED IN FAVOR OF LIFE-SOURCE WITH PREJUDICE, filed on July 14, 2014, by counsel for LifeSource.
3. REPLY OF THE NATIONAL LABOR RELATIONS BOARD TO LIFESOURCE’S OPPOSITION TO THE BOARD’S MOTION TO VACATE AND REMAND AND LI-FESOURCE’S REQUEST THAT JUDGMENT BE ENTERED IN ITS FAVOR, filed on July 28, 2014, by counsel for the National Labor Relations Board.
*826The National Labor Relations Board’s motion to vacate and remand is GRANTED. The National Labor Relations Board’s order is VACATED and this case is REMANDED to the Board for further proceedings in light of the Supreme Court’s decision in NLRB v. Noel Canning, 573 U.S. -, 134 S.Ct. 2550, 189 L.Ed.2d 538 (2014). The mandate in this appeal shall issue forthwith.